Case 1:19-cv-01646-LO-JFA Document 78-4 Filed 03/10/21 Page 1 of 8 PageID# 665




                                                                  Document 045

                                           Cardin Initial Disclosures
                                                Case No. 19-1646 (November 20, 2020)
Case 1:19-cv-01646-LO-JFA Document 78-4 Filed 03/10/21 Page 2 of 8 PageID# 666
Case 1:19-cv-01646-LO-JFA Document 78-4 Filed 03/10/21 Page 3 of 8 PageID# 667
Case 1:19-cv-01646-LO-JFA Document 78-4 Filed 03/10/21 Page 4 of 8 PageID# 668
Case 1:19-cv-01646-LO-JFA Document 78-4 Filed 03/10/21 Page 5 of 8 PageID# 669
Case 1:19-cv-01646-LO-JFA Document 78-4 Filed 03/10/21 Page 6 of 8 PageID# 670
Case 1:19-cv-01646-LO-JFA Document 78-4 Filed 03/10/21 Page 7 of 8 PageID# 671
Case 1:19-cv-01646-LO-JFA Document 78-4 Filed 03/10/21 Page 8 of 8 PageID# 672
